Title: To Benjamin Franklin from Richard Bache, 23 July 1782
From: Bache, Richard
To: Franklin, Benjamin


Dear & Hond. Sir
Philadelphia July 23d. 1782.
Your Favor of 31 March I received some time ago, since which we are without the pleasure of hearing from you— I am unhappy at not having it in my power at present to comply with your request, by remitting you your Interest Money— my accounts as postmr. General are upon the Eve of being settled, on which there is a Balance due me of upwards of five thousand Specie Dollrs.— If I am not paid the whole of my account immediately, I shall certainly receive part, when you may rely on my remitting you— Perhaps it would be agreeable to you to have this Money vested in a share of the Bank; I recollect you mentioned an intention of becoming a proprietor in one of your last Letters, and as probably I shall have two or three shares in part payment of my Salary (for I know it has been the case with other civil officers that have been paid off) it would be [a] matter of real convenience to me to transfer a share or two; but I shall not wait your determination on this head with a view of delaying the necessary remittances, on the contrary, I shall not feel satisfied ’till it is made you—
Inclosed is Robert Morris’ drt on Monsr. Grand of Paris for 3200 Livres, say 2 Bill, the 1st. I sent you about a fortnight ago via Boston, and is in full for Moneys received from Christian Schneider of German Town on account of Ann Catherine Hocklein of Ebingen in the Dukedom of Wirttemburg, free of all charges & expences— As it was her request to send the Money thro’ your hands, I take the Liberty of troubling you with it—
Sally and the Children are in the Country abt. five Miles from Town, they were all well yesterday; Sally has wrote you, & there is also a Letter for Benny, whom we wish to hear oftner from than we do— You have herewith the Newspapers, I send them by every convenient opportunity, but the Enemy’s Cruizers are so vigilent upon our Coast, that few Vessels escape them— Our Trade this Summer & Spring has been in a most deplorable situation, and still continues so, I am afraid we shall not soon see an alteration for the better— I remain with perfect Duty & Respect Yours &c.
